Name: Commission Regulation (EEC) No 979/85 of 16 April 1985 concerning the stopping of fishing for saithe by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 17. 4 . 85 Official Journal of the European Communities No L 105/9 COMMISSION REGULATION (EEC) No 979/85 of 16 April 1985 concerning the stopping of fishing for saithe by vessels flying the flag of Belgium reached the quota allocated for 1985 ; whereas Belgium has prohibited fishing for these stocks as from 11 April 1985 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 1 0 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 800/85 (4), provides for saithe quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions VII, VIII (EC zone), by vessels flying the flag of Belgium or registered in Belgium, have HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions VII, VIII (EC zone), by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1985. Fishing for saithe in the waters of ICES divisions VII, VIII (EC zone), by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 169 , 28 . 6 . 1983, p. 14. 0 OJ No L 1 , 1 . 1 . 1985, p. 1 . 4) OJ No L 89 , 29 . 3 . 1985, p. 4 .